—Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered April 15, 1998, convicting defendant, after a jury trial, of robbery in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years and 1 year, respectively, unanimously affirmed.
Although, in an in limine application, defendant .objected to prospective testimony that he chose his own position in his lineup and that his attorney was present, defendant abandoned this issue after the court reserved decision but made no express or implied ruling (see, People v Graves, 85 NY2d 1024, 1027; People v Rivera, 257 AD2d 425, lv denied 93 NY2d 901). Were we to review this claim, we would find that the challenged testimony was admissible because the fairness of the lineup was in issue (People v Foulks, 143 AD2d 1038, lv denied 73 NY2d 855).
Defendant has failed to preserve his present challenges to comments by the prosecutor during summation (see, People v Balls, 69 NY2d 641), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the prosecutor’s summa*246tion did not deprive defendant of a fair trial (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Williams, Tom, Rubin and Buckley, JJ.